DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on May 4, 2020 has/have been acknowledged and is/are being considered by the Examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  on line 7, it is believed that the unit of measure “um” should be “µm”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the transparent source and the transparent drain are respectively connected with both ends of the transparent active layer" in lines 8-9. It is unclear if the claim requires that the source is connected with both ends of the transparent active layer and the drain is connected with both ends of the transparent active layer, or if the claim is requiring that the source is connected to one end of the transparent active layer and the drain is connected to another end of the transparent active layer.
Claim 8 recites the limitation "forming a transparent TFT array layer used for transmitting a visual electrical signal to an optic nerve on the flexible transparent substrate" in lines 4-5. It is unclear if the claim is requiring that the transparent TFT array layer is formed on the flexible transparent substrate or if the optic nerve is on the flexible transparent substrate and the TFT array layer is simply used for transmitting to said optic nerve.
Claim 8 recites the limitation "the optic nerve on the transparent TFT array layer" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the transparent source and the transparent drain are respectively connected with both ends of the transparent active layer" in lines 11-12. It is unclear if the claim requires that the source is connected with both ends of the transparent active layer and the drain is connected with both ends of the transparent active layer, or if the claim is requiring that the source is connected to one end of the transparent active layer and the drain is connected to another end of the transparent active layer.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  


Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitation “connected with the optic nerve” amounts to a recitation of portions of the human body per se without referring to any functionality of the system. Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution." 1077 OG 24 (1987), reprinted in 1146 TMOG 24 (1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pugh et al. (U.S. 2014/0273316), herein Pugh. Regarding claim 1, Pugh discloses an artificial retinal nerve flexible microelectrode device, comprising: a flexible transparent substrate (see block 501 in Figure 5, where the flat substrate is described at [0004] as being an ophthalmic lens, .
Regarding claim 2, Pugh discloses that the transparent TFT array layer comprises a transparent gate disposed on the flexible transparent substrate (see paragraph [0072]); a transparent insulating layer disposed on the flexible transparent substrate and the transparent gate and covering the transparent gate (see paragraph [0073]); a transparent active layer disposed on the transparent insulating layer (see paragraph [0075]); a transparent source and a transparent drain disposed on the transparent insulating layer and the transparent active layer; the transparent source and the transparent drain are respectively connected with both ends of the transparent active layer (see Figure 4 and paragraph [0076]); the transparent encapsulation layer is disposed on the transparent insulating layer, the transparent active layer, the transparent source, and the transparent drain, and covers the transparent active layer and the transparent source (see bock 507 in Figure 5); and one end of the bridge section is connected with the transparent drain, and the other end of the bridge section extends through the through hole (see block 508 in Figure 5, paragraph [0078], lines 36-39, and paragraph [0084], lines 4-7, and “connects with the optic nerve” is not considered to further define the claim over that of the prior art because it is directed to an intended use).
Regarding claim 4, Pugh discloses that materials of the transparent gate, the transparent source, the transparent drain, and the bridge section are indium tin oxides (ITO) (see paragraphs [0009] and [0055]).
Regarding claim 8, Pugh discloses a method of fabricating an artificial retinal nerve flexible microelectrode device, comprising the steps of: forming a flexible transparent substrate (see block 501 in Figure 5, where the flat substrate is described at [0004] as being an ophthalmic lens, which is known to be a flexible transparent substrate); forming a transparent TFT array layer (see blocks 504 and 505 in Figure 5, where p and n-type semiconductors are described as being TFT arrays in paragraph [0011], and “used for transmitting a visual electrical signal to an optic nerve on the flexible transparent substrate” is not considered to further define the claim over that of the prior art because the claim is not directed to the use, but rather a method of fabrication); forming a transparent encapsulation layer on the transparent TFT array layer (block 507 in Figure 5 and paragraph [0078], lines 33-36); forming a through hole in the transparent encapsulation layer (see block 508 in Figure 5 and paragraph [0078], lines 36-39); and forming a bridge section extending through the through hole (see block 704 in Figure 7 and paragraph [0084], lines 4-7).  The recitation “connecting with the optic nerve on the transparent TFT array layer” is not considered to further limit the claimed invention over that of the prior art because it is not directed to the method of fabricating.
Regarding claim 9, Pugh discloses that the step of forming the flexible transparent substrate comprises: providing a rigid base; and forming the flexible transparent substrate on the rigid base (see paragraphs [0042] and [0068]-[0069]).
Regarding claim 10, Pugh discloses that the step of forming the transparent TFT array layer used for transmitting the visual electrical signal to the optic nerve on the flexible transparent substrate comprises: forming a transparent gate on the flexible transparent substrate (see paragraph [0072]); forming a transparent insulating layer covering the transparent gate on the flexible transparent substrate and the transparent gate (see paragraph [0073]); forming a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (U.S. 2014/0273316, cited above). Regarding claims 3, 5, and 6, Pugh discloses the invention substantially as claimed, but fails to disclose the specifically claimed materials. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the materials of the flexible transparent substrate and the transparent encapsulation layer to be both polyimides, the material of the transparent insulating layer to be silicon oxide, and the material of the transparent active layer to be indium gallium zinc oxide (IGZO), as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice. MPEP 2144.07
Regarding claim 7, Pugh discloses the invention substantially as claimed, but fails to disclose that the flexible transparent substrate has a thickness ranging from 1 µm to 5 µm, the transparent insulating layer has a thickness ranging from 10 nm to 500 nm, and the transparent active layer has a thickness ranging from 10 nm to 500 nm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the flexible transparent substrate to have a thickness ranging from 1 µm to 5 µm, the transparent insulating layer to have a thickness ranging from 10 nm to 500 nm, and the transparent active layer to have a thickness ranging from 10 nm to 500 nm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792